UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

      Plaintiff,

          v.                                            Criminal No. 09-CR-00369 (CKK)
    MONICA MICHALS,

      Defendant.


                                  MEMORANDUM OPINION
                                      (July 18, 2022)

         Presently before the Court is pro se Defendant’s [24] Motion to Expunge Criminal Record,

and the Government’s [25] Opposition thereto.1        Defendant contends that having a felony

conviction has obstructed her efforts to secure employment, “which would give [her] financial

security to provide for [her] family” and accordingly, she requests that this Court expunge her

criminal record. Def.’s Mot., ECF No. 24, at 1. In support of her expungement request, Defendant

asserts that she has “not been in any trouble since [she] was released on 10/5/2010.” Id. Upon

review of relevant legal authorities and the pleadings made by the parties, the Court DENIES

Defendant’s [24] Motion to Expunge Criminal Record.

                                      I. BACKGROUND

         Defendant Monica Michals (“Defendant” or “Ms. Michals”) pled guilty to one count of

Taking Property in the Care, Custody and Control of a Credit Union, in violation of 18 U.S.C.

§2113(b), and she was sentenced to a three month term of imprisonment followed by thirty-six




1
 This Court permitted Defendant to file a reply to Government’s Opposition by July 5, 2022.
Defendant did not file a reply.
                                                1
months of supervised release. See Judgment, ECF No. 20. In addition, Defendant was ordered to

pay a special assessment fee of $100.00, and restitution in the amount of $28,692.31. Defendant’s

Motion to Expunge Criminal Record comes approximately twelve years after her sentencing and

is opposed by the Government.

                                          II. ANALYSIS

       “The power to order expungement is part of the general power of the federal courts to

fashion appropriate remedies to protect important legal rights.” United States v. Archer, Criminal

No. 07-0029, 2012 WL 5818244, at *1 (D.D.C. Nov. 13, 2012) (quoting Doe v. Webster, 606 F.2d

1226, 1231 n.8 (D.C. Cir. 1979)). Federal courts have the power to order the expungement of

government records, such as criminal records, “where necessary to vindicate rights secured by the

Constitution or by statute.” Chastain v. Kelley, 510 F.2d 1232, 1235 (D.C. Cir. 1975). Indeed,

“expungement is a potentially available remedy for legally cognizable injuries.” Abdelfattah v.

U.S. Dep’t of Homeland Sec., 787 F.3d 524, 538 (D.C. Cir. 2015). “Before expunging a criminal

record, the Court must find that, after examining the particular facts and circumstances of the case,

the ‘remedy is necessary and appropriate in order to preserve basic legal rights.’” United States v.

Davis, No. CR. 342-72, 2006 WL 1409761, at *2 (D.D.C. May 23, 3006) (quoting Livingston v.

U.S. Dep’t of Justice, 759 F.2d 74, 78 (D.C. Cir. 1985)).

       A federal court’s jurisdiction to hear motions to expunge convictions or arrests is “limited”

in the absence of an enabling federal statute. Herrington v. Bezotte, No. 14-cv-13395, 2015 WL

268412, at *5 (E.D. Mich. 2015) (citing United States v. Field, 756 F.3d 911, 915 (6th Cir. 2014)).

“The court may order expungement where it is required or authorized by statute, or in the exercise

of its inherent equitable powers.” Archer, supra. at *1 (internal quotation marks and citation

omitted); see United States v. Derouen, 279 F. Supp. 3d 298, 299 (D.D.C. 2018) (Kollar-Kotelly,



                                                 2
J.) (same); see also Livingston, supra. at 78 (observing that “courts have the inherent, equitable

power to expunge arrest records”) (citations omitted).

       There is no “standalone right to expungement of government records” recognized in this

Circuit. Abdelfattah v. U.S. Dep’t of Homeland Sec., 787 F.3d 524, 536 (D.C. Cir. 2015). When

the court exercises its inherent equitable power to order expungement it requires “either a lack of

probable cause coupled with specific circumstances, flagrant violations of the Constitution, or

other unusual and extraordinary circumstances.”          Webster, 606 F.2d at 1230-1231 (since

expungement is an equitable remedy, the grant of relief “depends on the facts and circumstances

of the case” and requires “a logical relationship between the injury and the requested remedy”);

see also United States v. Blackwell, 45 F. Supp. 3d 123, 124 (D.D.C. 2014) (“Absent a statutory

basis authorizing expungement, courts have granted motions to expunge only in extreme

circumstances, such as in cases involving flagrant constitutional violations.”)

       In the instant case, Defendant cites no statutory basis in support of her request for

expungement. Nor does she allege that her arrest and conviction were improper or that there are

unusual or extraordinary circumstances justifying expungement. Instead, Ms. Michals seeks

expungement of her criminal record on grounds that her conviction has limited her opportunities

for employment and advancement within the company for which she works. Def.’s Mot., ECF

No. 24, at 1. Accordingly, the Government argues that “Defendant’s motion to expunge her

criminal conviction in this case should be summarily denied [because] Defendant fails to proffer

any statutory basis for, or any “extraordinary circumstances” justifying her request for equitable

relief.” Govt. Opp’n, ECF No. 25, at 2.       Furthermore, the Government asserts that it has a

“legitimate need to maintain records of arrests and convictions.” Govt. Opp’n, ECF No. 25, at 4.

This Circuit is clear that the Government has a “legitimate need in maintaining criminal records in



                                                 3
order to efficiently conduct future criminal investigations.” Webster, 606 F.2d 1226, 1243 (D.C.

Cir. 1979). Records assist law enforcement with, inter alia, criminal identification procedures.

United States v. Salleh, 863 F. Supp. 283, 284 (E.D. Va. 1994). As a result, expungements of

criminal records are rare without an authorizing statute or extraordinary circumstances.

        It is undisputed that the existence of a criminal record may pose a “substantial barrier to

employment.” Menard v. Saxbe, 498 F.2d 1017, 1024 (D.C. Cir. 1974). This Circuit recognizes

that the “adverse effect on job opportunity” is “[t]he main evil produced by dissemination of arrest

records[.]” Morrow v. District of Columbia, 417 F.2d 728, 742 (D.C. Cir. 1969). “Merely citing

to the fact that a criminal record may foreclose or present difficulties in finding employment

opportunities does not [however] meet the fundamental prerequisite of setting out a legally

cognizable claim to vindicate rights secured by the Constitution or by statute, for which claim

expungement may be appropriate relief.” United States v. Douglas, 282 F. Supp. 3d 275, 278

(D.D.C. 2017). “The general rule . . . is that expungement of an arrest record is appropriate when

serious governmental misbehavior leading to the arrest, or unusually substantial harm to the

defendant not in any way attributable to him, outweighs the government’s need for a record of the

arrest.” Webster, 606 F.2d at 1231.

       While defendant’s concerns about employment may be valid, they do not constitute

“extreme circumstances” warranting expungement of a criminal record. United States v. Baccous,

Criminal Action No. 99-0596, 2013 WL 1707961, at *2 (D.D.C. April 22, 2013); see also United

States v. Woods, 313 F. Supp. 3d 197, 200 (D.D.C. 2018) (“Inability to obtain specific employment

is neither an exceptional circumstance nor an unusual result of a criminal conviction.”); United

States v. Evans, 78 F. Supp. 3d 351, 353 (D.D.C. 2015) (“Evans seeks to expunge his criminal

record so that it does not appear on background checks run by potential employers. However, in



                                                 4
this Circuit, this does not present an extreme or unusual circumstance justifying expungement.”);

United States v. Robinson, 23 F. Supp. 3d 15, 16 (D.D.C. 2014) (“[E]ven difficulties obtaining

employment and securing housing are not regarded as extreme circumstances” justifying

expungement.) Accordingly, the Court lacks the power to expunge Ms. Michals’ criminal record

under these circumstances.

          The Court commends Defendant in her efforts to avoid trouble with law enforcement in

the twelve years since her sentencing and acknowledges the barriers her felony conviction may

have on attempts to gain employment or advance therein. That said, Ms. Michals does not present

statutory authority in support of her expungement request, nor does she contend her conviction

and arrest were improper so as to warrant expungement.           Defendant’s inability to obtain

employment or advance within her employment is on its own insufficient to justify expungement

of her criminal record. See Archer, 2012 WL 5818244, at *1 (where defendant claimed that she

“w[ould] be able to fulfill higher level functions at work without the impediments of a prior

conviction,” the court acknowledged that an arrest record can be a “substantial barrier” to gainful

employment but found that the harms alleged by defendant did not outweigh the government’s

interest in maintaining a record of her arrest and conviction). Accordingly, for the foregoing

reasons, the Court finds that Ms. Michals’ [24] Motion to Expunge Criminal Record must be

denied.

          An appropriate Order accompanies this Memorandum Opinion.



                                                     __________/s/___________________
                                                     COLLEEN KOLLAR-KOTELLY
                                                     UNITED STATES DISTRICT JUDGE




                                                5